DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty (Reg. No. 36,139) on 6 July 2022.
	The application has been amended as follows: 
	This application is in condition for allowance except for the presence of claim 9, directed to a glass panel unit, non-elected without traverse.  Accordingly, claim 9 has been cancelled.
	Furthermore, in claim 1 at line 4, “a seal having a frame shaped” should read “a seal having a frame shape[[d]]”.
	Furthermore, claim 5 should now read:
	“The manufacturing method of the glass panel unit of claim 1, wherein

in the sealing step, [[the]] a part of the seal is deformed to seal the opening of the exhaust port.”

Claim Interpretation
Per the examiner’s amendment above, claim 1 is directed to
“A manufacturing method of a glass panel unit, comprising: 
a bonding step of hermetically bonding a first surface on one side in a thickness direction of a first substrate and a second surface on one side in a thickness direction of a second substrate together with a seal having a frame shape, the first substrate including at least a glass pane, the second substrate including at least a glass pane; 
a pressure reduction step of reducing a pressure in an inside space surrounded by the first surface, the second surface, and the seal through an exhaust port formed in the first substrate or the second substrate; and 
a sealing step of sealing the exhaust port with a reduced pressure in the inside space being maintained, wherein 
in the bonding step, sealant is located between the first surface and the second surface to extend along the seal, and 
in the sealing step, the sealant is deformed, a deformed part of the sealant overlaps the exhaust port in plan view, and thus the sealant thus deformed seals an opening of the exhaust port.”

The examiner observes the claimed steps occur such that the pressure reduction step follows the bonding step and the sealing step follows the pressure reduction step.  
	Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.  However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.  Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400°F to 850°F" required heating the dough, rather than the air inside an oven, to the specified temperature.).  MPEP § 2111.01, I.
	The instant specification does not define the term “hermetically”, or a grammatical equivalent thereof, in such a manner as to deviate from its ordinary and customary meaning.  In the context of reducing pressures as required of the claim, the phrase “hermetically bonding” can be understood as relating to an air-tight bond.  The examiner finds such an interpretation to be consistent with the instant specification in light of descriptions relating to reducing pressure to a prescribed vacuum and holding such vacuum with a hermetic seal having a frame shape (e.g. ¶ [0019] of the instant specification).
	In light of this understanding, the requirement in claim 1 of the sealing step maintaining reduced pressure in the inside space necessarily predicates the pressure reduction step to follow the bonding step and the sealing step to follow the pressure reduction step.
	Accordingly, with particular respect to the bonding step, it is understood the sealant is located between the first surface and the second surface before pressure reduction or sealing occurs in the claimed method (emphasis added by the examiner).
	Consistent with, e.g., Fig. 1 and ¶ [0016] of the instant specification, the seal and the sealant are distinct features in the method of claim 1.

Reasons for Allowance
Claims 1 – 8 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Abe (US 2015/0068666 A1) provides a sealant (“partition” 5) extending along a seal (“frit seal” 4) but explicitly seeks to avoid overlapping of an exhaust port (“outlet” 7 and “evacuation pipe” 8 should be such that an “outlet region” B is filled with air, as provided by melting of the “partition” 5 being controlled to avoid leakage thereof through “outlet” 7: e.g. Fig. 1 – 14; ¶¶ [0009] – [0131], especially ¶¶ [0046] and [0089]), which directly contradicts claim 1 requiring the sealant to overlap the exhaust port.
	Kasahara (US 2011/0220384 A1) supplies a sealant (“plug sealant” 5) along a seal (“seal” 3) but provides the sealant to overlap an evacuation port (“gas filling hole” 4) externally, e.g. using a “soldering iron” 8 to introduce a solder (e.g. Fig. 7, 8A, 8B; ¶¶ [0009] – [0080]).  Thus, Kasahara differs from claim 1 in terms of which step provides the sealant.
	For at least these reasons, claim 1 is allowed.  
	Claims 2 – 8 each depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, consistent with the examiner’s amendment above, each of claims 2 – 8 is allowed for at least the same reasons as claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783